Citation Nr: 1703706	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos and exposure to Agent Orange.

2. Entitlement to service connection for a respiratory disability, claimed as COPD.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a bilateral foot disability.

5. Entitlement to service connection for bilateral upper extremity neuropathy.

6. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to March 1973, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, this matter was remanded to schedule a Board hearing.  In July 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

In December 2016 correspondence, VA requested that the Veteran clarify who he wished to represent him, as he had previously revoked representation by Veterans of Foreign Wars (VFW).  In December 2016, the Veteran submitted a new VA Form 21-22 appointing and confirming VFW as his representative.

The July 2011 rating decision determined that the Veteran's claim of service connection for COPD was two separate issues: (1) an original claim of service connection for COPD due to asbestos exposure and (2) a claim to reopen a claim of service connection for COPD due to exposure to Agent Orange.  The RO denied the original claim on the merits and denied reopening the other claim based on the lack of new and material evidence sufficient to reopen the claim.  Contrary to the RO's determination, the Board finds that the Veteran's claim of service connection for COPD is one issue (and is, in fact, a claim to reopen) and that the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board since the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized the claim accordingly.

The issue of service connection for a respiratory disability, to include COPD, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed July 2007 rating decision denied reopening the Veteran's claim of service connection for COPD (initially claimed as a respiratory disability, to include shortness of breath and lack of stamina) which was previously denied on the basis that such was not related to service.

2. Evidence received since the July 2007 rating decision tends to show that the Veteran's COPD may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for COPD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for COPD may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the benefit sought by reopening the claim of service connection for COPD based on the receipt of new and material evidence, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A March 2005 rating decision denied the Veteran's original claim of service connection for a respiratory disability, to include shortness of breath and lack of stamina, based on a finding that such was not related to service, to include exposure to Agent Orange and asbestos.  Although the Veteran filed a notice of disagreement with that decision, he did not perfect his appeal and the decision became final.   38 U.S.C.A. § 7105.  A July 2007 rating decision denied reopening the Veteran's claim of service connection for a respiratory disability.  He did not appeal the decision, and it became final.  Id.

Evidence of record at the time of the July 2007 rating decision included service treatment records, service personnel records, VA and private treatment records, and a statement by the Veteran.  As this claim was previously denied based on a finding that the Veteran's respiratory disability was not shown to be related to service, for evidence to be new and material, it must relate to this unestablished fact (i.e., an indication that such may be related to service).  

Evidence received since the July 2007 rating decision includes VA and private treatment records, March 2005 and March 2007 statements from the Veteran's private treatment physician who noted the Veteran's exposure to asbestos during and postservice and opined that, beyond a reasonable medical doubt, that the Veteran has evidence of asbestos related lung disease, and a June 2011 VA respiratory examination.   Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for COPD must be reopened.   Shade, 24 Vet. App. at 110.


ORDER

The appeal to reopen a claim of service connection for COPD is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim.  As an initial matter, the Board notes that the Veteran's initial claim for service connection for COPD has been recharacterized, in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), to be inclusive of other respiratory diagnoses of record, which include pneumonia, bronchitis, bronchiectasis, sarcoidosis, asthma, emphysema, and atelectasis of the left lung.

In March 2005 correspondence, the Veteran's private physician noted that the Veteran was exposed to asbestos from 1975 through 1982 while working as a laborer, insulator, mastic and cement products worker, pipe fitter, building maintenance worker, iron worker, steel worker, carpenter, roofer, and solderer.  He noted that an abnormal chest x-ray in August 2003 was compatible with asbestosis and that an October 2004 test showed features compatible with bilateral interstitial fibrosis.  The physician noted that the Veteran  smoked a pack of cigarettes a day for 15 years, but stopped smoking 15 years ago.  He noted that current pulmonary function shows severe obstructive airway disease but that chest x-rays as read by the B-reader showed bilateral interstitial fibrosis consistent with asbestosis.  He opined that, based on the Veteran's industrial history, abnormal chest x-ray, and pulmonary function, that, "beyond a reasonable medical doubt," the Veteran has evidence of asbestos related lung disease.

In March 2007 correspondence, the Veteran's private physician opined that the Veteran's parenchymal changes are, within a reasonable degree of medical certainty, compatible with a history of asbestos exposure and underlying asbestosis.

On June 2011 VA respiratory examination, the Veteran reported that he was not certain that he was exposed to asbestos in service since he stayed in tents; it is not clear if he was reporting postservice exposure while working at an old VA hospital.  The examiner reviewed the Veteran's x-rays and concluded that they do not show evidence of asbestosis.  Specifically, he noted that pulmonary consultations in June 2008 showed moderate COPD on spirometry; high resolution computer tomography scan showed bronchiectasis that was multilobar.  The examiner diagnosed bronchiectasis with COPD and stated that there is no evidence of any asbestosis or asbestos related lung disease.  He further opined that there is no evidence that the Veteran's bronchiectasis and COPD is related to asbestos exposure and noted that the Veteran's "exposure to asbestos is very questionable anyway."  

In his August 2011 notice of disagreement, the Veteran disputed saying that he was not exposed to asbestos during service. 

The Board finds the June 2011 VA examination inadequate to decide the claim as the examiner did not address why, or whether, the prior respiratory diagnoses, including asbestosis, were invalid diagnoses; if such prior diagnoses were invalid, the examiner failed to opine whether they were etiologically related to the Veteran's service, to include exposure to asbestos and/or Agent Orange.  To that end, the examiner did not address the March 2005 and March 2007 correspondence from the Veteran's private physician.  Because the examination reports of record do not adequately address the medical questions that need to be resolved for a proper determination on the matter at hand, an addendum opinion is necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

During his July 2016 hearing, the Veteran testified that he coughed every day for 15 to 20 minutes during service.  He also complained of a cough that he thought was due to a cold during service; he testified that he was given medication for it.  He later testified that he received treatment for his respiratory disabilities in the 1970s and 1980s at the McClellan VA Hospital in Little Rock, Arkansas.  It appears that the earliest VA treatment records are from November 2001.  Additionally, the most recent VA treatment records associated with the record are from May 2016. Accordingly, as the Veteran's full VA treatment record of may contain pertinent information and is constructively of record, it must be obtained.

Additional Matters 

Following a November 2013 rating decision, the Veteran requested reconsideration of the denial of service connection for a right knee disability, bilateral foot disability, and bilateral upper extremity neuropathy.  (Although he also requested reconsideration of the denial of service connection for bilateral lower extremity neuropathy, service connection for such was granted in a January 2015 rating decision.)  The Board considers the Veteran's request for reconsideration to be a notice of disagreement with the November 2013 rating decision.  A review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO is not currently processing these matters.  Accordingly, the Board is required to remand for issuance of a statement of the case (SOC).

Additionally, the Veteran timely filed a notice of disagreement with an April 2015 rating decision that denied service connection for sleep apnea.   The record does not show that an SOC has been issued in this matter.  In such circumstances, the Board is required to remand the matter for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).  [This matter is not now yet fully before the Board, and will be so only if the Veteran timely files a substantive appeal after an SOC is issued.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for his respiratory disabilities, beginning in the 1970s/1980s and through the present (i.e., update to the present all records of VA evaluations and treatment for his respiratory disabilities from all VAMCs).

2. Thereafter, arrange for a respiratory examination (by a pulmonologist) of the Veteran to determine the nature and likely etiology of the Veteran's respiratory disabilities. The Veteran's entire record must be reviewed by the examiner. Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each of the Veteran's respiratory disabilities, to include pneumonia, bronchitis, bronchiectasis, sarcoidosis, asthma, emphysema, and atelectasis of the left lung. The opinion provider is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation.  He only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.

(b) For each respiratory disorder diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such is related to his service, to include as due to exposure to asbestos and/or his (conceded) exposure to Agent Orange/herbicides? In answering this question, the opinion provider is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.

The opinion provider is asked to consider and address as necessary the Veteran's 15 to 20 year smoking history; private and VA medical records showing that, during the period of the appeal, the Veteran has been variously treated for and diagnosed with pneumonia, bronchitis, bronchiectasis, sarcoidosis, asthma, emphysema, and atelectasis of the left lung; prior opinions that the Veteran's respiratory disabilities are compatible with a history of asbestos exposure and underlying asbestosis; and the Veteran's testimony that he has been receiving treatment since the 1970s and 1980s for his respiratory disabilities. 

The opinion provider must explain the rationale for all opinions.

3. Then, the AOJ should review its determination on the claims of service connection for a right knee disability, bilateral foot disability, bilateral upper extremity neuropathy, and sleep apnea, arrange for any further development indicated (including contemporaneous examinations, if indicated) and issue an appropriate SOC in these matters. The Veteran and his representative should be advised of the time afforded for perfecting an appeal in these matters, and opportunity to do so. If that occurs, these matters should also be returned to the Board for appellate review.

4. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


